DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 2 February 2021.
Claims 1-22 are pending. Claims 21-22 are newly added. Claims 1, 12, and 16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US 2018/0113862, published 26 April 2018) and further in view of Gupta (US 2015/0106685, published 16 April 2015) and Wilhelm (US 2005/0246649, published 3 November 2005).
As per independent claim 1, Glover discloses a computer-implemented method, comprising:
receiving, by a collaborative content management system from a client device having access to an account associated with the collaborative content management system, a request for version of a collaborative document managed by the collaborative content management system (paragraphs 0034 and 0074: Here, a user searches for a document in a document management system)
accessing, by the collaborative content management system, a set of versions of the collaborative document, the set of versions comprising an offline version (paragraph 0011: Here, a local copy is a version of a document not stored within the online document management system, but is instead stored at a local device), wherein the at least one offline version was created on a client device having access to the collaborative document and synchronized to the collaborative content management system when the client device is connected to the collaborative content management system (paragraph 0075)
generating, by the collaborative content management system, a user interface providing the set of versions (paragraph 0034: Here, a user interface includes access to files with the document management system)
Glover fails to specifically disclose: 
a set of versions of the collaborative document stored at a storage location of the content management system, the set of versions comprising an online version and offline version, the online version and the offline version stored at the storage location
wherein the offline version is created while the client device is disconnected from the collaborative content management system and synchronized to the collaborative content management system when the client device is connected to the collaborative content management system
the online version generated while the client device was in communication with the collaborative content management system and the offline version, wherein the offline version is only available to the user of the account
However, Gupta discloses:
wherein the offline version is created while the client device is disconnected from the collaborative content management system and synchronized to the collaborative content management system when the client device is connected to the collaborative content management system (paragraphs 0023 and 0028)
the online version generated while the client device was in communication with the collaborative content management system and the offline version, wherein the offline version is only available to the user of the account (paragraphs 0023 and 0028: Here, a user downloads a local version of the master document. The user can then edit the document in an offline state. The user then reconnects to the system and the contents are synchronized to generate a document tracking and indicating changes from the local copy)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Glover, with a reasonable expectation of success, as it would have enabled a user to edit contents offline and synchronize the changes later. This would have allowed a user to collaborate with other users without remaining connected to an online system.
However, Wilhelm discloses a set of versions of the collaborative document stored at a storage location of the content management system, the set of versions comprising an online version and offline version, the online version and the offline version stored at the storage location (claim 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wilhelm with Glover-Gupta, with a reasonable expectation of success, as it would have enabled a user to view contents in a CMS including online and offline versions of contents. This would have enable d a user access contents in online/offline mode.
As per dependent claim 9, Glover discloses associating, with each version in the set of versions, at least one or more of a data associated with each version and one or more authors associated with each version (paragraph 0031).
With respect to claim 12, the applicant disclose the limitations substantially similar to those in claim 1. Claim 12 is similarly rejected.
As per independent claim 16, Glover discloses a computer-implemented method, comprising:
receiving, by a computing device via a user interface displayed thereon, input requesting a version history associated with a collaborative document (paragraphs 0034 and 0074)
transmitting, by the computing device to a collaborative content management system, the request for versions of a collaborative document managed by the collaborative content management system (paragraphs 0011 and 0075)
receiving, by the computing device from the collaborative content management system (paragraphs 0011 and 0075)
displaying, by a display associated with the computing device, the set of versions of the collaborative document (paragraph 0034)
Glover fails to specifically disclose: 
a set of versions of the collaborative document stored at a storage location of the content management system, the set of versions comprising an online version and offline version, the online version and the offline version stored at the storage location
wherein the offline version is created while the client device is disconnected from the collaborative content management system and synchronized to the collaborative content management system when the client device is connected to the collaborative content management system
the online version generated while the client device was in communication with the collaborative content management system and the offline version, wherein the offline version is only available to the user of the account
However, Gupta discloses:
wherein the offline version is created while the client device is disconnected from the collaborative content management system and synchronized to the collaborative content management system when the client device is connected to the collaborative content management system (paragraphs 0023 and 0028)
the online version generated while the client device was in communication with the collaborative content management system and the offline version, wherein the offline version is only available to the user of the account (paragraphs 0023 and 0028: Here, a user downloads a local version of the master document. The user can then edit the document in an offline state. The user then reconnects to the system and the contents are synchronized to generate a document tracking and indicating changes from the local copy)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Glover, with a reasonable expectation of success, as it would have enabled a user to edit contents offline and synchronize the changes later. This would have allowed a user to collaborate with other users without remaining connected to an online system.
However, Wilhelm discloses a set of versions of the collaborative document stored at a storage location of the content management system, the set of versions comprising an online version and offline version, the online version and the offline version stored at the storage location (claim 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wilhelm with Glover-Gupta, with a reasonable expectation of success, as it would have enabled a user to view contents in a CMS including online and offline versions of contents. This would have enable d a user access contents in online/offline mode.

Claims 2-5, 10, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, and Wilhelm and further in view of Greenspan et al. (US 2015/0199411, published 16 July 2015, hereafter Greenspan).
As per dependent claim 2, Glover, Gupta, and Wilhelm disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Glover fails to specifically disclose generating a side panel comprising the set of versions of the collaborative document. However, Greenspan discloses generating a side panel comprising the set of versions of the collaborative document (Figure 3; paragraphs 0109-0111). It would have been obvious to one of ordinary skill in the art the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view the list of items in the CMS. This would have enabled a user to more easily select the documents he/she wishes to view in a user interface.
As per dependent claim 3, Glover, Gupta, Wilhelm, and Greenspan disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Glover discloses receiving, via the user interface, a selection of a version in the set of versions (paragraph 0035). Glover fails to specifically disclose generating a second panel adjacent the side panel, the second panel comprising the selected version of the collaborative document. However, Glover discloses generating a second panel adjacent the side panel, the second panel comprising the selected version of the collaborative document (Figure 3; paragraph 0109-0111). It would have been obvious to one of ordinary skill in the art the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view the list of items in the CMS. This would have enabled a user to more easily select the documents he/she wishes to view in a user interface.
As per dependent claim 4, Glover, Gupta, Wilhelm, and Greenspan disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Glover discloses a first version generated while the computing device was in communication with the collaborative management system (paragraph 0013) and one or more second version generated while the computing device was offline (paragraph 0011).
Glover fails to specifically disclose generating a first graphical element associated with one or more first version in the set of version and generating a second graphical element associated with one or more second versions in the set of versions. However, Greenspan discloses generating a first graphical element associated with one or more first version in the set of version and generating a second graphical element associated with one or more second versions in the set of versions (Figure 3; paragraph 0130: Here, a plurality of documents are displayed on a time slider. The plurality of documents have different icons based upon whether they are local or stored within the CMS). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed for differentiation of document versions based upon document location. This would have enabled a user to easily differentiate document versions stored within a CMS from versions stored local.
As per dependent claim 5, Glover, Gupta, Wilhelm, and Greenspan disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Glover discloses receiving, by the collaborative content management system from a user interface a selection (paragraph 0076). Glover fails to specifically disclose a request to view a first online version and delivering, by the collaborative content management system, to the computing device one or more revisions associated with the first online version. However, Greenspan discloses a request to view a first online version and delivering, by the collaborative content management system, to the computing device one or more revisions associated with the first online version (Figure 3; paragraph 0110). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view and edit documents stored within the CMS. This would have enabled a user to create new versions of the document for storing within the CMS.
As per dependent claim 10, Greenspan discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Greenspan further discloses identifying one or more offline versions in the set of version (paragraph 0011). Greenspan fails to specifically disclose:
identifying a plurality of offline versions in the set of versions, the plurality of offline versions comprising the offline version
for each offline version, determining whether the offline version was created by the account associated with the computing device
identifying a subset of offline versions generated by the account associated with the client device, the subset of offline versions comprising the offline version
including the subset of offline versions in the set of version
However Gupta discloses identifying a plurality of offline versions in the set of version, the plurality of offline versions comprising the offline version (paragraphs 0023 and 0028). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Glover, with a reasonable expectation of success, as it would have enabled a user to edit contents offline and synchronize the changes later. This would have allowed a user to collaborate with other users without remaining connected to an online system.
However, Glover discloses:
for each offline version, determining whether the offline version was created by the account associated with the computing device (Figure 3; paragraphs 0109-0111)
identifying a subset of offline version generated by the account associated with the computing device (Figure 3; paragraphs 0109-0111)
including the subset of offline versions in the set of version (Figure 3)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view and edit documents stored within the CMS. This would have enabled a user to create new versions of the document for storing within the CMS.
With respect to claims 13-14, the applicant discloses the limitations substantially similar to those in claims 4-5, respectively. Claims 13-14 are similarly rejected.
As per dependent claim 17, Glover discloses the limitations similar to those in claim 16, and the same rejection is incorporated herein. Glover discloses:
transmitting, by the computing device to the collaborative content management system, a request for a version of the collaborative document from the set of versions (paragraphs 0034 and 0074)
receiving, by the computing device from the collaborative content management system, the requested version of the collaborative document (paragraphs 0034 and 0074)
Glover fails to specifically disclose displaying the requested version by the display associated with the computing device. However, Greenspan discloses displaying the requested version by the display associated with the computing device (Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view and edit documents stored within the CMS. This would have enabled a user to create new versions of the document for storing within the CMS.
As per dependent claim 18, Glover, Gupta, and Wilhelm disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Greenspan further discloses:
receiving, by the computing device, input corresponding to one or more revisions made to the version of the collaborative document that is displayed (Figure 5; paragraph 0125)
synchronizing, by the computing device, the one or more revisions made to the version of the collaborative document with the collaborative content management system (Figure 5; paragraph 0128)
determining, by the computing device, that, during the synchronizing, the computing device was disconnected from the collaborative content management system (Figure 5; paragraph 0126)
storing, by the computing device, the one or more revisions as an offline version of the collaborative document (Figure 5; paragraph 0126)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed for a user to continue editing during a network interruption. This would have enabled a user to ensure that his/her modifications were not lost in the event of a network interruption, and thus saves him/her time reproducing lost work.
As per dependent claim 19, Glover and Greenspan disclose the limitations substantially similar to those in claim 18, and the same rejection is incorporated herein. Greenspan discloses:
determining, by the computing device, that the computing device is re-connected with the collaborative content management system (paragraph 0126)
continuing, by the computing device, to synchronize the one or more revisions with the collaborative content management system (paragraphs 0126 and 0128)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed for a user to continue editing during a network interruption. This would have enabled a user to ensure that his/her modifications were not lost in the event of a network interruption, and thus saves him/her time reproducing lost work.
As per dependent claim 20, Glover, Gupta, Wilhelm, and Greenspan disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Greenspan discloses wherein the at least one offline version is synchronized to the collaborative content management system when the computing device is connected to the collaborative content management system (paragraph 0126). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed for a user to continue editing during a network interruption. This would have enabled a user to ensure that his/her modifications were not lost in the event of a network interruption, and thus saves him/her time reproducing lost work.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, Wilhelm, and Greenspan and further in view of Oyarzabal et al. (US 2014/0136487, published 15 May 2014, hereafter Oyarzabal).
As per dependent claim 6 Glover, Gupta, Wilhelm, and Greenspan disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Glover fails to specifically disclose:
receiving, by the collaborative content management system via the user interface, a request to revert a current version of the collaborative document to the first online version
modifying, by the collaborative content management system, the current version of the collaborative document to reflect a state of the collaborative document represented by the first online version
updating, by the collaborative content management system, the user interface to reflect a reversion from the current version to the first version
However, Oyarzabal discloses:
receiving, by the user interface, a request to revert a current version of the collaborative document to the first online version (paragraph 0022)
modifying the current version of the collaborative document to reflect a state of the collaborative document represented by the first online version (paragraph 0027)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Oyarzabal with Glover-Greenspan, with a reasonable expectation of success, as it would have allowed a user revert to a previous version. This would have allowed a user to access previous version in order to access the document at different points in time.
With respect to claim 15, the applicant disclose the limitations substantially similar to those in claim 6. Claim 15 is similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, Wilhelm, and Greenspan and further in view of Gopinath et al. (US 2014/0006921, published 2 January 2014, hereafter Gopinath).
As per dependent claim 7, Glover, Gupta, Wilhelm, and Greenspan disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Glover fails to specifically disclose:
receiving, by the collaborative content management system from the user interface, a request to view an offline version in a set of versions
delivering, by the collaborative content management system, a preview image of the offline version in the second set of versions
However, Gopinath discloses:
receiving, by the collaborative content management system from the user interface, a request to view an offline version in a set of versions (paragraph 0054)
delivering, by the collaborative content management system, a preview image of the offline version in the second set of versions (paragraph 0054)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gopinath with Glover-Greenspan, with a reasonable expectation of success, as it would have allowed a user view offline contents. Thereby enabling him/her to edit versions of a document without being connected to the CMS.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, Wilhelm, Greenspan, and Gopinath and further in view of Oyarzabal.
As per dependent claim 8, Glover, Gupta, Wilhelm, Greenspan, and Gopinath disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Gopinath discloses receiving, by the content management system a request to view/edit an offline version of a document (paragraph 0054).
Gopinath fails to specifically disclose:
receiving, by the collaborative content management system via the user interface, a roll back a current version of the collaborative document (paragraph 0027)
replacing, by the collaborative content management system, the current version of the collaborative document with content represented by the document (paragraph 0027)
updating, by the collaborative content management system, the user interface to indicate that the current version of the collaborative document was replaced (paragraph 0027)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Oyarzabal with Glover-Greenspan-Gopinath, with a reasonable expectation of success, as it would have allowed a user revert to a previous version. This would have allowed a user to access previous version in order to access the document at different points in time.
Further, Glover fails to specifically disclose the document is a preview image document. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that preview images were notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Glover, with a reasonable expectation of success, as it would have enabled a user to view a preview of a document prior to opening the document. This would have enabled a user to easily identify whether the selected document is one he/she wished to open and view/edit.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, Wilhelm, and Greenspan and further in view of van Rossum (US 2015/0012488, published 8 January 2015).
As per dependent claim 11, Glover, Gupta, Wilhelm, and Greenspan disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Glover discloses:
receiving, by the collaborative content management system from a client device having access to an account associated with the collaborative content management system, a request for version of the collaborative document managed by the collaborative content management system (paragraphs 0011, 0034, and 0074)
accessing, by the collaborative content management system, the set of versions in the collaborative document (paragraphs 0011 and 0075)
identifying, by the collaborative content management system, the one or more offline versions in the set of versions (paragraph 0011)
for each offline version, determining, by the collaborative content management system, whether the offline version was created by the account associated with the device (paragraph 0011)
Glover fails to specifically disclose:
the set of versions comprises the offline version and a second offline version, the second offline version was created on the second client device while the second client device was disconnected from the collaborative content management system and synchronized to the collaborative content management system when the second client device is connected to the collaborative content management system
generating, by the collaborative content management system, a second user interface providing the set of versions comprising the online version that was generated while the second client device was in communication with the collaborative content management system and the second offline version, wherein the second offline version is only available to a second user associated with the second account
However, Gupta discloses:
the set of versions comprises the offline version and a second offline version, the second offline version was created on the second client device while the second client device was disconnected from the collaborative content management system and synchronized to the collaborative content management system when the second client device is connected to the collaborative content management system (paragraphs 0023 and 0027-0028)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gupta with Glover, with a reasonable expectation of success, as it would have enabled a multiple users to simultaneously edit a document. This would have allowed for assigning workflow portions to various users, such that they can later collaborate on the document.
However, Greenspan discloses including, by the collaborative content management system, the second subset of versions in the set of versions (Figure 3). It would have been obvious to one of ordinary skill in the art the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view the list of items in the CMS. This would have enabled a user to more easily select the documents he/she wishes to view in a user interface.
Additionally, van Rossum discloses:
a second account associated with the second computing device (paragraph 0007)
identifying, by the collaborative content management system, a second subset of offline version generated by the second account associated with the second computing device, wherein the second subset is distinct from the subset (paragraphs 0007 and 0028)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined van Rossum with Glover, with a reasonable expectation of success, as it would have allowed a for monitoring version from a plurality of users in a single environment. This would have provided a user with the advantage of viewing different document versions among a plurality of different devices.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, and Wilhelm and further in view of Guiheneuf et al. (US 7877356, patented 25 January 2011, hereafter Guiheneuf).
As per dependent claim 21, Glover, Gupta, and Wilhelm disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Glover fails to specifically disclose wherein the offline version comprises edits that are not merged with a prior online versions of the collaboration document when synchronized.
However, Guiheneuf, which is analogous to the claimed invention because it discloses maintaining a version of offline edits in addition to an online version, discloses wherein the offline version comprises edits that are not merged with a prior online versions of the collaboration document when synchronized (claim 23). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Guiheneuf with Glover, with a reasonable expectation of success, as it would have enabled a user to maintain separate versions of documents. This would have allowed the user to view a document’s history based upon the various different revisions.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Glover, Gupta, and Wilhelm and further in view of Negrea et al. (US 2017/0286711, filed 30 March 2017, hereafter Negrea).
As per dependent claim 22, Glover, Gupta, and Wilhelm disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Glover fails to specifically disclose wherein the offline version comprises edits that are merged with a prior online version of the collaboration document when synchronized.
However, Negrea, which is analogous art because it is directed to synchronizing offline edits with an online document, discloses wherein the offline version comprises edits that are merged with a prior online version of the document when synchronized (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Negrea with Glover, with a reasonable expectation of success, as it would have allowed for maintaining an up to date version of the document. This would have enabled for maintaining a current document state for additional user edits/modifications.

Response to Arguments
Applicant's arguments filed 2 February 2021 have been fully considered but they are not persuasive.
With respect to claim 1, the applicant argues that the prior art fails to specifically disclose the offline version is only available to a user of the account (page 10). The examiner respectfully disagrees. Specifically, Gupta discloses the online version generated while the client device was in communication with the collaborative content management system and the offline version, wherein the offline version is only available to the user of the account (paragraphs 0023 and 0028). A user downloads a local version of the master document. The user can then edit the document in an offline state. The user then reconnects to the system and the contents are synchronized to generate a document tracking and indicating changes from the local copy. This local copy is only available to the user associated with the account.
With respect to claim 11, the applicant further argues that the prior art fails to disclose the second offline version is only available to a second user associated with the second account (page 11). Specifically, the applicant argues that Gupta fails to
“describe(s) a process by which two separate users submit requests (a first quest and a second request) for “versions of the collaborative document managed by the collaborative content management system.” Despite receiving the same request, the present system generates different interfaces (a first user interface and a second user interface) that includes two separate sets of versions: a first set of versions that include the online version and the first offline version; and a second set of versions that include the online version and the second offline version (page 11).” 
However, it is noted that Gupta is not relied upon for disclosing the entirety of this limitation. Instead, Gupta discloses the set of versions comprises the offline version and a second offline version, the second offline version was created on the second client device while the second client device was disconnected from the collaborative content management system and synchronized to the collaborative content management system when the second client device is connected to the collaborative content management system (paragraphs 0023 and 0027-0028).
Further, Greenspan is relied upon to disclose including, by the collaborative content management system, the second subset of versions in the set of versions (Figure 3). It would have been obvious to one of ordinary skill in the art the time of the applicant’s effective filing date to have combined Greenspan with Glover, with a reasonable expectation of success, as it would have allowed a user to view the list of items in the CMS. This would have enabled a user to more easily select the documents he/she wishes to view in a user interface.
Additionally, van Rossum discloses:
a second account associated with the second computing device (paragraph 0007)
identifying, by the collaborative content management system, a second subset of offline version generated by the second account associated with the second computing device, wherein the second subset is distinct from the subset (paragraphs 0007 and 0028)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined van Rossum with Glover, with a reasonable expectation of success, as it would have allowed a for monitoring version from a plurality of users in a single environment. This would have provided a user with the advantage of viewing different document versions among a plurality of different devices.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144